DETAILED ACTION
Status of Claims
The present application is being examined under the AIA  first to file provisions.
This action is in reply to the RCE filed on 07/19/2021.
Claims 1, and 15 have been amended and are hereby entered.
Claims 9-11 and 16-17 have been canceled.
Claims 1-8, 12-15, and 18-20 are currently pending and have been examined.

Response to Arguments
Applicant argues Nagla does not disclose tracking a sales status for a vehicle - such as "receiving, at the distributed ledger system, an identifier for a vehicle and a sales status for the vehicle that are offered for sale or for lease by the dealer," "receiving, at the distributed ledger, an update to the vehicle sales status for the vehicle, the update indicating that the vehicle has been taken out of the inventory of the plurality of vehicles." And does not disclose "executing a smart contract based on the update to the vehicle sales status, wherein the smart contract executes a payment from the dealer of the vehicle to a supplier or financier that financed the vehicle for the dealer”, arguing rather Nagla, however, discloses Person-to- Person transaction, not a dealer to supplier/financier transaction: Service and accident history information is valuable when selling used cars… importantly, the owner or seller is not described as a dealership, nor is there disclosure of a financier that financed the vehicle for the dealer. At most, Nagla discloses financing for the vehicle owner, not the dealer.
With respect to "executing a smart contract based on the update to the vehicle sales status, wherein the smart contract executes a payment from the dealer of the vehicle to a supplier or financier that financed the vehicle for the dealer." and that Nagla discloses financing for the vehicle owner, not the dealer, this argument is moot because the new ground of rejection.
With regards to the limitations "receiving, at the distributed ledger system, an identifier for a vehicle and a sales status for the vehicle that are offered for sale or for lease by the dealer," "receiving, at the distributed ledger, an update to the vehicle sales status for the vehicle, the update indicating that the vehicle has been taken out of the inventory of the plurality of vehicles.", and that Nagla fails to disclose these limitations, the Examiner respectfully disagrees.  Nagla discloses allowing a sellers (i.e. dealers) to generate contracts and post inventory to a vehicle repository including information such as price and warranty information [0150-0151], and  further discloses allowing a dealer to register a vehicle to create the initial record granting ownership of the vehicle to the dealer [0097], [0100] [0110], and tracking vehicles by VIN [0118].   Given BRI of sales status, the Examiner interprets the record of the ownership being transferred (ownership attribute) based upon the vehicle being obtained or sold [0104-0107], to be akin to the sales status.  Alternatively, the vehicle posting of [0151] indicates the sales status (price for sale), and further [0104-0107] discloses updating the vehicle records with different vehicles related transactions, such as “If the vehicle is sold, ownership information may be updated by the seller as a new block for the vehicle record to reflect the new owner.”  Therefore, the above mentioned arguments, are not persuasive.
Applicant’s remaining arguments with respect to claim(s) 1-8, 12-15, and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 12-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nagla, et al. (US Patent Application Publication 20180018723), “Nagla” in view of Manian, et al. (US Patent Application Publication 20170243193), “Manian”.
As per claim 1, Nagla discloses:
A method for distributed ledger-based inventory floorplanning, comprising: [0085], [0100]
in an information processing device comprising at least one computer processor and a distributed ledger system: 
receiving, at the distributed ledger system, an identifier for a vehicle and a sales status for the vehicle, the vehicle being in an inventory of a plurality of vehicles for a dealer of the vehicle that are offered for sale or for lease by the dealer; (“vehicle by VIN. A private key can unlock additional data (e.g. contents of a smart contract). The interface unit 310 can access a history report and check ownership status.” [0118]; “vehicle inventory management” [0139]; “a vehicle identification number or VIN may be used to showcase inventory” [0145]; [0150-1] “VIN may be used to showcase inventory… The seller generates a contract and posts inventory to a Vehicle Repository.” [0145]; “a block may be created and entered on the blockchain when the vehicle is sold from the manufacturer of the vehicle or dealership to the first owner of the vehicle. The owner is granted ownership rights over the blocks for the vehicle record, and all subsequent blocks referencing that VIN.” [0100]; Under BRI sales status can be many things including the following mapping: “ownership information, collision or accident information, repair information, insurance information, financing information and so on. Other examples of transaction and vehicle data include a stolen or missing status for a vehicle, recall data, and insurance or accident claims so on.” [0101]; “platform may notify the manufacturer or dealership where the car was sold,” [0105]; “vehicle record can track service and accident history for the vehicle linked to the VIN.” [0106]; “ “The initial car dealer (e.g. as an authorized entity 102, 104, 106, 108, 110, and 112) can also be the first party to register vehicles on the platform 300.“ [0110]“interface unit 310 can access a history report and check ownership status” [0118]; “vehicle itself may be programmed to report servicing requests (e.g. service due, engine light, diagnostic tool reading) or other vehicle history events and create blocks” [0119])
writing the identifier and the vehicle sales status to a distributed ledger; (“record and enters the VIN….vehicle by VIN.  A private key can unlock additional data (e.g. contents of a smart contract).  The interface unit 310 can access a history report and check ownership status.” [0118]; “a stolen or missing status for a vehicle” [0101]; “vehicle identification number (VIN) may be used by the vehicle 
receiving, at the distributed ledger, an update to the vehicle sales status for the vehicle, the update indicating that the vehicle has been taken out of the inventory of the plurality of vehicles; writing the update to the distributed ledger; and (“FIG. 9 is a diagram of a vehicle lifecycle. Throughout the vehicle lifecycle, key vehicle information can be updated as blocks to the blockchain or distributed ledger to provide a comprehensive vehicle record. The lifecycle can include a build stage 902, a sale or by stage 904, and a repair or recall or service stage 906.” [0174]; Fig. 9; Fig. 10-11 and assoc text; under broadest reasonable interpretation, the taking out of inventory limitation can be, for example, buying and selling between two parties which takes the trackable resource out of the inventory which is taught by Nagla, “If the vehicle is sold, ownership information may be updated by the seller as a new block for the vehicle record to reflect the new owner - initial car dealer - first owner or another subsequent owner - vehicle record information can be entered using the interface unit 310”  [0107]; “vehicle registration may be completed by the manufacturer, dealership or initial owner, for example.” [0097]; [0104-110]; [0117-120].  In addition, the taking out of inventory could be when a vehicle is undergoing repair or service s taught by Fig. 10 (1006) and assoc text. “1006, the vehicle record platform 500 can record data” [0175]; “VIN may be used to showcase inventory.” [0145]; “a block may be created and entered on the blockchain when the vehicle is sold from the manufacturer of the vehicle or dealership to the first owner of the vehicle. The owner is granted ownership rights over the blocks for the vehicle record, and all subsequent blocks referencing that VIN.” [0100]; The sales status can maybe many things 
executing a smart contract based on the update to the vehicle sales status (“FIG. 11 is a workflow diagram of smart contract generation.” [0176]; Fig. 5 (506 and 510) and assoc text “micro-services unit 506 can provide different services for buyers, sellers and financial institutions…. integration middleware 512 can implement ledger integration gateways, payment services, and data analytics.  The enterprise system interface 514 can integrate client profiles, payments,” [0130]; “vehicle record platform 500 can enable financial institution or counterparty… chain payment protocol and lifecycle… payment integration” [0140]; “the buyer and that the seller received payment” [0142]; “generating a smart contract for the vehicle listing, the smart contract including a buyer electronic signature, a seller electronic signature, and transaction terms; determining that the transaction terms are satisfied and releasing payment; and recording another block on the distributed ledger for the transaction, the other block comprising the same vehicle identification number, buyer identification, seller identification, and the smart contract.” [0006]; “bank unit 728… Payments can be fulfilled through the vehicle record platform 500 infrastructure, converting government backed currencies to a cryptocurrency, or the payments can be realized through the usual means, such as via the Swift network leveraging bank payments services. Banks can be part of this marketplace [0160-5] and fig. 7A(element 712)-B( element 728); Fig. 8; Fig. 11 (element 1102, 1104, 1108, 1110, 1124) and assoc text in [0176])
Nagla teaches smart contracts for “Smart contracts are computer protocols or code intended to facilitate, verify, or enforce the negotiation or performance of a contract.” [0088],  Nagla does not explicitly teach the following, but Manian teaches:
wherein the smart contract executes a payment from the dealer of the vehicle to a supplier or financier that financed the vehicle for the dealer.  Examiner notes, the goods in Manian is akin 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Nagla to include teachings as taught by Manian to further provide being able to “facilitate settlement of obligations between suppliers who all participate in the system.”  so that “the exporter/seller/beneficiary can, in turn, pay suppliers with SCRIP, who in turn can pay their suppliers with SCRIP” [00119].

Tatchell discloses [88] Another aspect of the present invention relates to a system and method for multiparty, multi-tier contracts which include all parties and enable the automated distribution of proceeds to each seller from a single payment obligation of an end buyer at the top of a supply chain.

As per claim 2, Nagla discloses:
wherein the vehicle sales status or the update to the vehicle sales status is received from the supplier of the vehicle. (“FIG. 9 is a diagram of a vehicle lifecycle. Throughout the vehicle lifecycle, key 

As per claim 3, Nagla discloses:
wherein the vehicle sales status or the update to the vehicle sales status is received by the dealer of the vehicle. (“FIG. 9 is a diagram of a vehicle lifecycle. Throughout the vehicle lifecycle, key vehicle information can be updated as blocks to the blockchain or distributed ledger to provide a comprehensive vehicle record. The lifecycle can include a build stage 902, a sale or by stage 904, and a repair or recall or service stage 906.” [0174]; Fig. 9; Fig. 10-11 and assoc text; “that the seller received payment…dealer…[0142]; Fig. 5 (506 and 510) and assoc text “micro-services unit 506 can provide different services for buyers, sellers and financial institutions…. integration middleware 512 can implement ledger integration gateways, payment services, and data analytics.  The enterprise system interface 514 can integrate client profiles, payments,” [0130]; “vehicle record platform 500 can enable financial institution or counterparty… chain payment protocol and lifecycle… payment integration” [0140]; “the buyer and that the seller received payment” [0142])

As per claim 4, Nagla discloses:
wherein the vehicle sales status or the update to the vehicle sales status is received from an onboard system for the vehicle. (“Sensor IoT enabled vehicle devices 702 may be able to transmit data and events related to its lifecycle to the vehicle record platform 500, such as VIN registration, transactions, and service events, to record the ownership change and other relevant events on the ledger” [0158])

As per claim 5, Nagla discloses:
wherein the vehicle sales status or the update to the vehicle sales status is received from a telematics provider for the vehicle. (“Sensor IoT enabled vehicle devices 702 may be able to transmit data and events related to its lifecycle to the vehicle record platform 500, such as VIN registration, transactions, and service events, to record the ownership change and other relevant events on the ledger” [0158]; “mileage” [0101]; [0112]; [0151]; [0176]; [0178])

As per claim 6, Nagla discloses:
wherein the vehicle sales status or the update to the vehicle sales status is received from a sensor at a location for the dealer of the vehicle. (“Sensor IoT enabled vehicle devices 702 may be able to transmit data and events related to its lifecycle to the vehicle record platform 500, such as VIN registration, transactions, and service events, to record the ownership change and other relevant events on the ledger” [0158]; “mileage” [0101]; [0112]; [0151]; [0176]; [0178]; “that the seller received payment…dealer…[0142]; “If the vehicle is sold, ownership information may be updated by the seller as a new block for the vehicle record to reflect the new owner - initial car dealer - first owner or another subsequent owner - vehicle record information can be entered using the interface unit 310”  [0107]; “vehicle registration may be completed by the manufacturer, dealership or initial owner, for example.” 

As per claim 7, Nagla discloses:
wherein the identifier comprises a vehicle identification number. “Sensor IoT enabled vehicle devices 702 may be able to transmit data and events related to its lifecycle to the vehicle record platform 500, such as VIN registration, transactions, and service events, to record the ownership change and other relevant events on the ledger” [0158]; “vehicle identification number ( VIN) along with corresponding vehicle and transaction data “ [0094])

As per claim 8, Nagla discloses:
wherein the vehicle sales status further comprises a mileage of the vehicle, and/or a maintenance status of the vehicle. (“Sensor IoT enabled vehicle devices 702 may be able to transmit data and events related to its lifecycle to the vehicle record platform 500, such as VIN registration, transactions, and service events, to record the ownership change and other relevant events on the ledger” [0158]; “mileage” [0101]; [0112]; [0151]; [0176]; [0178]; “initial block comprising ownership attributes for the first owner,” [0052]; “vehicle record can track service and accident history…ledger” [0106]; [0124]; [0130]; “ledger…ownership attributes, and permission attributes for the vehicle record.” [0132]; “recalls, repairs…accident” [0140-2] )

As per claims 12 and 18, Nagla discloses:
wherein the smart contract further causes a second vehicle to be requested from the supplier. Examiner notes, this could be interpreted as two new vehicles being sold together such that a second 

As per claim 13, Nagla discloses:
wherein the smart contract further causes a third party to change title of the vehicle to a buyer or a second seller. (“If the vehicle is sold, ownership information may be updated by the seller as a new block for the vehicle record to reflect the new owner - initial car dealer - first owner or another subsequent owner - vehicle record information can be entered using the interface unit 310”  [0107]; “vehicle registration may be completed by the manufacturer, dealership or initial owner, for example.” [0097]; [0104-110]; [0117-120])

As per claim 14, Nagla discloses:
wherein the smart contract further causes a third party to insure the vehicle. (“insurance coverage” [0141]; [0177-180])

As per claim 15, Nagla discloses:
A method for distributed ledger-based inventory floorplanning, comprising: [0085]
in an information processing device comprising at least one computer processor and a distributed ledger system: (“distributed ledger platform… blockchain platform” [0005]; “computing device” [0006]; Fig.; 6; “FIG. 5 is a diagram of a vehicle record platform 500” [-129] and fig. 5)
receiving, at the distributed ledger system and from a supplier of a vehicle, an identifier for the vehicle and a sales status for the vehicle, the vehicle being in an inventory of a plurality of vehicles for a dealer of the vehicle that are offered for sale or for lease by the dealer; (“vehicle by VIN. A private key can unlock additional data (e.g. contents of a smart contract). The interface unit 310 can access a history report and check ownership status.” [0118]; “electronic blockchain vehicle record platform…manufacturer or dealership…register a vehicle to create a vehicle record…initial block…includes vehicle registration, ownership attributes, and permission attributes for the vehicle record…Each vehicle record is indexed by a VIN uniquely identifying the particular vehicle,”[0096]-[0100]; “vehicle inventory management” [0139]; “VIN may be used to showcase inventory… The seller generates a contract and posts inventory to a Vehicle Repository.” [0145]; [0150-1]; Under BRI sales data can be many things including the following mapping: “ownership information, collision or accident information, repair information, insurance information, financing information and so on. Other examples of transaction and vehicle data include a stolen or missing status for a vehicle, recall data, and insurance or accident claims so on.” [0101]; “platform may notify the manufacturer or dealership where the car was sold,” [0105]; “vehicle record can track service and accident history for the vehicle linked to the VIN.” [0106]; “interface unit 310 can access a history report and check ownership status” [0118]; “vehicle itself may be programmed to report servicing requests (e.g. service due, engine light, diagnostic tool reading) or other vehicle history events and create blocks” [0119])
writing the sales status to the distributed ledger; (“initial block - vehicle registration, ownership attributes, and permission attributes for the vehicle record - indexed by a VIN uniquely identifying the 
receiving, at the distributed ledger system, a first update to the sales status for the vehicle from the dealer or seller of the vehicle, the first update to the sales status indicating that the vehicle is in the dealer or seller's inventory of the plurality of vehicles; writing the first update to the sales status to the distributed ledger; (“block may be created and entered on the blockchain when the vehicle is sold from the manufacturer of the vehicle or dealership to the first owner of the vehicle. The owner is granted ownership rights over the blocks for the vehicle record, and all subsequent blocks referencing that VIN, para [0096]-[0102]; “FIG. 9 is a diagram of a vehicle lifecycle. Throughout the vehicle lifecycle, key vehicle information can be updated as blocks to the blockchain or distributed ledger to provide a comprehensive vehicle record. The lifecycle can include a build stage 902, a sale or by stage 904, and a repair or recall or service stage 906.” [0174]; Fig. 9; Fig. 10-11 and assoc text; Abstract; para [0006]; If the vehicle is sold, ownership information may be updated by the seller as a new block for the vehicle record to reflect the new owner” [0104]-[0110]; “New blocks can record subsequent transfers of ownership for the vehicle,” [0118]-[0120]; The sales status can maybe many things including “initial block comprising ownership attributes for the first owner,” [0052]; “vehicle record can track service and accident history…ledger” [0106]; [0124]; [0130]; “ledger…ownership attributes, and permission attributes for the vehicle record.” [0132]; “recalls, repairs…accident” [0140-2] )
receiving, at the distributed ledger system, a second update to the sales status for the vehicle from the dealer or seller of the vehicle, the second update to the sales status indicating that the vehicle has been sold to a third party and is no longer in the inventory of the plurality of vehicles;4U.S. Patent Application No.: 15/973,875Attorney Docket No.: 052227.001403 writing the second update to the sales status to the distributed ledger; and (“If the vehicle is sold, ownership information may be updated by the seller as a new block for the vehicle record to reflect the new owner…initial car dealer…first owner or another subsequent owner…vehicle record information can be entered using the interface unit 310, [0104]-[0110]; “vehicle registration may be completed by the manufacturer, dealership or initial owner, for example.” [0097]; [0117-120]; “VIN may be used to showcase inventory.” [0145]; “a block may be created and entered on the blockchain when the vehicle is sold from the manufacturer of the vehicle or dealership to the first owner of the vehicle. The owner is granted ownership rights over the blocks for the vehicle record, and all subsequent blocks referencing that VIN.” [0100]; The sales status can maybe many things including “initial block comprising ownership attributes for the first owner,” [0052]; “vehicle record can track service and accident history…ledger” [0106]; [0124]; [0130]; “ledger…ownership attributes, and permission attributes for the vehicle record.” [0132]; “recalls, repairs…accident” [0140-2] ; Abstract; [0006];  “If the vehicle is sold, ownership information may be updated by the seller as a new block for the vehicle record to reflect the new owner” [0104]-[0110];  “New blocks can record subsequent transfers of ownership for the vehicle” [0118]-[0120])
executing a smart contract based on the second update to the sales status, (“FIG. 11 is a workflow diagram of smart contract generation.” [0176]; Fig. 5 (506 and 510) and assoc text “micro-services unit 506 can provide different services for buyers, sellers and financial institutions…. integration middleware 512 can implement ledger integration gateways, payment services, and data analytics.  The enterprise system interface 514 can integrate client profiles, payments,” [0130]; “vehicle record platform 500 can enable financial institution or counterparty… chain payment protocol and lifecycle… payment integration” [0140]; “the buyer and that the seller received payment” [0142]; “generating a smart contract for the vehicle listing, the smart contract including a buyer electronic signature, a seller 
Nagla teaches smart contracts for “Smart contracts are computer protocols or code intended to facilitate, verify, or enforce the negotiation or performance of a contract.” [0088],  Nagla does not explicitly teach the following, but Manian teaches:
wherein the smart contract executes a payment from the dealer of the vehicle to a supplier or financier that financed the vehicle for the dealer.  
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Nagla to include teachings as taught by Manian to further provide being able to “facilitate settlement of obligations between suppliers who all participate in the system.”  so that “the exporter/seller/beneficiary can, in turn, pay suppliers with SCRIP, who in turn can pay their suppliers with SCRIP” [00119].

As per claim 19, Nagla discloses:
receiving, at the distributed ledger, a third update to the sales status for the vehicle from an on-board system on the vehicle, the third update comprises a mileage of the vehicle, a maintenance status of the vehicle, or a location of the vehicle; and writing the third update to the sales status to the distributed ledger. (Abstract; “Vehicle data can include the make of the vehicle, the model of the vehicle, mileage, and other vehicle data…transaction data can include ownership information, collision or accident information, repair information, insurance information, financing information and so on” “The vehicle record platform 500 receives and verifies the vehicle identification using smart vehicle assets, such as vehicle IoT devices 702. Sensor IoT enabled vehicle devices 702 may be able to transmit data and events related to its lifecycle to the vehicle record platform 500, such as VIN registration, transactions, and service events, to record the ownership change and other relevant events on the ledger.” [0097]-[0104]; [0117]-[0120], [0158])

As per claim 20, Nagla discloses:
executing a second smart contract based on the third update to the sales status; wherein the second smart contract depreciates the vehicle. (“vehicle record platform 500 can provide a vehicle history registry along with the loan and insurance management system…provide accurate information regarding the vehicle's value for financing purposes of considering condition, price, repairs, recalls, and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564.  The examiner can normally be reached on Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY S. CUNNINGHAM II
Examiner
Art Unit 3694


 /GREGORY S CUNNINGHAM II/ Examiner, Art Unit 3694